Citation Nr: 0321388	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  99-17 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to service 
connection for Meniere's disease.

This matter was previously before the Board in November 2001, 
at which time, the matter was remanded to the RO to afford 
the veteran a hearing at the RO before a Veterans Law Judge.  
In correspondence received from the veteran in May 2003, he 
cancelled his hearing in this matter.  Accordingly, the case 
was returned to the Board for appellate review.   

The Board finds that the evidence raises the issue of 
entitlement to service connection for hearing loss in the 
right ear.  This issue is referred to the RO for appropriate 
action.

The issues of service connection for hearing loss and 
tinnitus will be discussed in the remand portion of this 
decision. 


FINDING OF FACT

Meniere's disease is not of service origin or related to any 
incident therein.


CONCLUSION OF LAW

Meniere's disease was not incurred in or aggravated during 
active duty and may not be presumed to have been incurred in 
service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 
(2002). 

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
became law.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as 38 U.S.C.A. 
§§ 5103, 5103A, 5107).  The VCAA substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims filed on or after the date of enactment, or 
filed before the date of enactment and not yet final as of 
that date.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well-grounded. 

The Board notes that the veteran was initially provided 
notice of the type of evidence required to establish a "well-
grounded" claim, which is no longer a valid basis for 
establishing service connection, in the statement of the 
case.  Nonetheless, the basic elements for establishing 
service connection, irrespective of the "well-grounded" 
doctrine, have remained unchanged.  The record reflects that 
the veteran was advised by letter dated in April 2003 
regarding the VCAA and the VA's responsibilities under the 
VCAA, including what evidence he should obtain and which 
evidence the VA would obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Following a review of the record, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable disposition of the appeal 
has been identified and obtained.  The veteran had a hearing 
at the RO and a VA examination and an opinion from a VA 
specialist.  The record shows the veteran was afforded 
further opportunity to supplement the record in conjunction 
with the November 2001 remand of this matter.  In 
correspondence received from the veteran in May 2003, he 
indicated that he had no additional medical evidence to 
submit for consideration in this matter.  

As indicated, the veteran was scheduled for hearing in this 
matter before the RO, but later withdrew that request.  The 
Board is not aware of any additional relevant information or 
evidence that has not been associated with the claims file.  
The Board concludes that all reasonable efforts have been 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim.

Accordingly, the Board finds that VA's efforts to notify the 
veteran and to assist him in obtaining evidence to 
substantiate his claim consistent with the requirements of 
VCAA have been met. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Additionally, organic diseases of the nervous system may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to have been chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).

The service medical records reveal no evidence Meniere's 
disease.  The veteran was seen in March 1963 for complaints 
of sore throat and earache.  Physical examination showed the 
throat and left tympanic membrane to be slightly red.  No 
diagnostic impression was noted.   Upon separation from 
service, all pertinent systems were clinically evaluated as 
normal. 

The service administrative records show that he served in the 
Navy as a boiler repair foreman.

A January 1994 private emergency medical report shows the 
veteran presented with a five day history of complaints of 
left ear ringing and dizziness.  He reported a sudden onset 
of severe dizziness, gait instability, and persistent ringing 
in the left ear.  The veteran was diagnosed with ataxia, and 
probable Meniere's disease.

The veteran underwent VA examination in December 1998.  At 
that time, he reported decreased hearing and left ear 
tinnitus.  He reported noise exposure to the ship's boiler 
and 40 mm anti-aircraft guns during service.  The medical 
report referenced reported treatment in 1989 for a right ear 
blood clot treated with medication.  The diagnostic 
impression was deafness both ears, sensorineural, high tone.  
An assessment of severe tinnitus, left ear, and labyrinthine 
vertigo were also noted.  An evaluation of history of Meniere 
disease, on Meclizine, was among findings noted on general 
medical examination.

An April 1999 statement from the veteran's private physician 
referenced a diagnostic impression of Meniere's disease.

A hearing was conducted at the RO in September 1999.  At that 
time the veteran testified that he served in the Navy in the 
boiler room on board ship for a year and one half and was 
exposed to loud noises constantly.  On one occasion he opened 
the hatch to go to the main deck and the guns went off.  As a 
result he had ringing in his ears and went to sickbay.  

An October 1999 VA otolaryngology report indicates that the 
veteran was evaluated for his history of left ear tinnitus 
and hearing loss.  It was noted that the veteran had been on 
Meclizine since an episode of dizziness in "1995."  The 
examiner indicated that the veteran had attempted to 
discontinue the Meclizine last month with two resulting 
episodes of seeing white spots and feeling light-headed.  
These episodes occurred when the veteran arose from a supine 
position.  The examiner observed that the veteran denied true 
vertiginous symptoms, but reported a worsening of his left 
ear hearing.  He denied otalgia, otorrhea, a history of ear 
infections, trauma, or surgery.  The veteran was evaluated 
with a history of tinnitus, dizziness, and high frequency 
sensorineural hearing loss.  It was the examiner's impression 
that the veteran's reported symptoms of dizziness were likely 
orthostatic hypotension.

A July 2000 VA audiology examination showed hearing for both 
ears within normal limits through 2000 Hertz, with a moderate 
high tone drop off also noted.  Speech discrimination was 
evaluated as very good for each ear.

Analysis

The veteran's statements and testimony are considered to be 
competent evidence when describing the symptoms of a disease 
or disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The evidence does not show that the 
veteran possesses medical expertise and is it contended 
otherwise.

The veteran indicates that he was exposed to loud noises in 
the service.  The Board finds his statements credible.  
However, this noise exposure, in and of itself, is 
insufficient to establish service connection.  The medical 
evidence must also show that the Meniere's disease is related 
to said noise exposure.  

In this regard the service medical records reflect no finding 
of Meniere's disease.  The first clinical evidence of 
Meniere's disease was the January 1994 private medical 
report, which shows several complaints including gait 
instability, dizziness and tinnitus.  This is more than 27 
years following his release from active duty.  Also, at that 
time he gave a 5 day history of dizziness.  Furthermore the 
VA examiner in October 1999 indicated that the dizziness was 
likely orthostatic hypotension.  Thus unrelated to noise 
exposure.  

The current medical evidence of records does not relate the 
Meniere's disease to service nor does it show the presence of 
Meniere's disease within one year following service.  
Accordingly, it is the judgment of the Board that the weight 
of the evidence is against the veteran's claim.  Thus, 
service connection for Meniere's disease is not warranted.


ORDER

Service connection for Meniere's disease is denied.


REMAND

In June 1999 the RO denied service connection for a left ear 
condition, which includes hearing loss and tinnitus as 
separate from the Meniere's disease.  The Board construes the 
veteran's testimony and the representative's statements made 
during the September 1999 hearing as being a notice of 
disagreement with the January 1999 denial.  Thus, a statement 
of the case is required.  Manlincon v. West, 12 Vet. App. 238 
(1998). Accordingly, the case is Remanded for the following:

It is requested that the RO furnish the 
veteran a statement of the case concerning 
the January 1999 denial for hearing loss and 
tinnitus in the left ear.  The RO should also 
inform the veteran of the requirements 
necessary to perfect his appeal.  The RO is 
informed that these issues are not before the 
Board until timely perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

